                                Case 3:18-cv-06361-JD Document 1 Filed 10/17/18 Page 1 of 7



                        1   DENISE M. MINGRONE (STATE BAR NO. 135224)
                            dmingrone@orrick.com
                        2   ROBERT L. URIARTE (STATE BAR NO. 258274)
                            ruriarte@orrick.com
                        3   KAYVAN GHAFFARI (STATE BAR NO. 299152)
                            kghaffari@orrick.com
                        4   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        5   Menlo Park, CA 94025-1015
                            Telephone:     +1 650 614 7400
                        6   Facsimile:     +1 650 614 7401
                        7
                            Attorneys for Plaintiff
                        8   SYNOPSYS, INC.
                        9
                       10                                   UNITED STATES DISTRICT COURT

                       11                              NORTHERN DISTRICT OF CALIFORNIA

                       12

                       13   SYNOPSYS, INC.,                                 Case No.
                       14                      Plaintiff,                   COMPLAINT FOR VIOLATION OF
                                                                            DIGITAL MILLENNIUM COPYRIGHT
                       15          v.                                       ACT 17 U.S.C. §§ 1201, ET SEQ.
                       16   GYRFALCON TECHNOLOGY INC., and                  DEMAND FOR JURY TRIAL
                            DOES 1-10, inclusive,,
                       17
                                               Defendants.
                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28                                                              COMPLAINT FOR VIOLATION OF
ORRICK, HERRINGTON &                                                             DIGITAL MILLENNIUM COPYRIGHT ACT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                          17 U.S.C. §§ 1201, ET SEQ.
     SILICON VALLEY
                                 Case 3:18-cv-06361-JD Document 1 Filed 10/17/18 Page 2 of 7



                        1           Plaintiff Synopsys, Inc. (“Synopsys”) hereby brings this Complaint against Defendant

                        2   Gyrfalcon Technology Inc. (“Gyrfalcon”) for circumventing technological measures that

                        3   effectively control access to Synopsys software, including at least its Design Compiler, Formality,

                        4   Power Compiler, PrimeTime, VCS, and Verdi applications, in violation of the Digital Millennium

                        5   Copyright Act, 17 U.S.C. §§ 1201, et seq. (the “DMCA”). Synopsys seeks injunctive relief,

                        6   statutory and/or actual damages, attorneys’ fees and costs, an accounting, and any such other

                        7   relief as the Court may deem proper. Synopsys alleges the following based on personal

                        8   knowledge, unless indicated as on information and belief.

                        9                                                PARTIES
                       10           1.       Plaintiff Synopsys is a corporation organized and existing under the laws of the

                       11   State of Delaware, with its principal place of business in Mountain View, California.

                       12           2.       Defendant Gyrfalcon is a corporation organized and existing under the laws of the

                       13   State of Delaware, with its principal place of business in Milpitas, California.

                       14           3.       Plaintiff does not presently know the true names and capacities of the defendants

                       15   sued herein as Does 1 through 10, inclusive. Plaintiff may seek leave of court to amend this

                       16   Complaint to allege said defendants’ true names and capacities once it ascertains this information.

                       17                                     JURISDICTION AND VENUE

                       18           4.       This action arises under the Digital Millennium Copyright Act, 17 U.S.C. §§ 1201,

                       19   et seq. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331
                       20   and 1338(a).

                       21           5.       This Court has personal jurisdiction over Gyrfalcon because its principal place of

                       22   business lies within the State of California, and because it has conducted and does conduct

                       23   business within the State of California and the Northern District of California.

                       24           6.       Venue in this district is appropriate under 28 U.S.C. §§ 1391 and 1400 because, on

                       25   information and belief, all defendants reside in the State of California and the Northern District of

                       26   California, and because a substantial part of the events giving rise to the dispute occurred within

                       27   this district.

                       28                                                                      COMPLAINT FOR VIOLATION OF
ORRICK, HERRINGTON &                                                                     DIGITAL MILLENNIUM COPYRIGHT ACT
    SUTCLIFFE LLP                                                            -2-
    ATTORNEYS AT LAW                                                                                  17 U.S.C. §§ 1201, ET SEQ.
     SILICON VALLEY
                                Case 3:18-cv-06361-JD Document 1 Filed 10/17/18 Page 3 of 7



                        1                                    FACTUAL ALLEGATIONS

                        2          7.      As modern electronic devices become more and more compact and powerful, they

                        3   use increasingly sophisticated computer processor chips. For example, computer chips found in

                        4   modern LED video displays can contain millions of transistors. When designing a computer

                        5   processing chip, the stakes are enormous. Chip designers need software that will ensure that their

                        6   complex designs will work flawlessly. Accordingly, chip designers require extremely robust and

                        7   powerful computer software to design and test those chips. Many of the world’s biggest and most

                        8   important chip design companies turn to Synopsys for that software.

                        9          8.      Since it was founded in 1986, Synopsys has been a leading provider of Electronic
                       10   Design Automation (“EDA”) solutions for the semiconductor industry. EDA generally refers to

                       11   using computers to design, verify, and simulate the performance of electronic circuits. For more

                       12   than 30 years, Synopsys’ solutions have helped semiconductor manufacturers and electronics

                       13   companies design, test, and manufacture microchips and electronic systems for a wide range of

                       14   products. Headquartered in Mountain View, California, Synopsys is the fifteenth largest software

                       15   company in the world and currently employs over 11,000 employees worldwide. Synopsys has

                       16   developed a comprehensive, integrated portfolio of prototyping, IP, implementation, verification,

                       17   manufacturing, optical, field-programmable gate array, and software quality and security

                       18   solutions.

                       19          9.      Synopsys’ EDA software applications, including its Design Compiler, Formality,
                       20   Power Compiler, PrimeTime, Verdi and VCS applications, are works subject to copyright

                       21   protection under Title 17 of the United States Code.

                       22          10.     Plaintiff is informed and believes that Gyrfalcon, which is based in Silicon Valley

                       23   and was founded in January 2017, designs and manufactures application-specific integrated

                       24   circuits (“ASIC”) for “Internet of things” (“IOT”) devices that enable high-performance and low-

                       25   power Artificial Intelligence (“AI”). According to publicly available business information

                       26   regarding Gyrfalcon, Gyrfalcon employs a team of “veteran entrepreneurs and experts” with

                       27   “expertise in ASIC design.”

                       28                                                                    COMPLAINT FOR VIOLATION OF
ORRICK, HERRINGTON &                                                                   DIGITAL MILLENNIUM COPYRIGHT ACT
    SUTCLIFFE LLP                                                          -3-
    ATTORNEYS AT LAW                                                                                17 U.S.C. §§ 1201, ET SEQ.
     SILICON VALLEY
                                Case 3:18-cv-06361-JD Document 1 Filed 10/17/18 Page 4 of 7



                        1          11.     According to publicly available business information regarding Gyrfalcon,

                        2   Gyrfalcon developed and launched its first ASIC, the Lightspeeur 2801S, around January 2018,

                        3   approximately one year after its founding. Gyrfalcon has described its ASICS as a

                        4   “breakthrough” technology and, based on Gyrfalcon’s website, already has as customers some of

                        5   the world’s leading technology companies such as LG Electronics, Inc. (“LG”), Samsung

                        6   Electronics Co. Ltd., (“Samsung”), and Fujitsu Ltd.

                        7          12.     According to publicly available business information regarding Gyrfalcon,

                        8   sometime after Gyrfalcon launched its Lighspeeur 2801S chip, Gyrfalcon and LG announced a

                        9   global collaboration to develop AI chip solutions. Chris Roh, Vice President of LG, described
                       10   Gyrfalcon as offering “unique low-power, high performance AI chip solutions which address the

                       11   enormous market need, especially on the edge and device side, where there aren’t many solutions

                       12   offered today in the market.”

                       13          13.     Synopsys does not sell ownership rights or copyright or other intellectual property

                       14   rights to its EDA software and associated services. Instead, Synopsys customers purchase

                       15   licenses. These licenses grant Synopsys customers limited rights to install Synopsys’ EDA

                       16   software and to access and use specific Synopsys software programs subject to control by

                       17   Synopsys’ License Key system.

                       18          14.     Synopsys’ License Key system is a built-in security system that controls access to

                       19   its licensed software by requiring a user to access a key code provided by Synopsys in order to
                       20   execute the licensed software. This key code controls the quantity and term of the licensed

                       21   software in accordance with the license terms.

                       22          15.     Defendants have never obtained a valid license from Synopsys to access and use

                       23   the EDA software that is at issue herein.

                       24          16.     Beginning at a time unknown to Synopsys, Defendant has been using counterfeit

                       25   keys to circumvent the Synopsys License Key system and access and use Synopsys’ EDA

                       26   software, including at least its Design Compiler, Formality, Power Compiler, PrimeTime, VCS,

                       27   and Verdi applications, without a valid license. Defendant knew or had reason to know that their

                       28                                                                    COMPLAINT FOR VIOLATION OF
ORRICK, HERRINGTON &                                                                   DIGITAL MILLENNIUM COPYRIGHT ACT
    SUTCLIFFE LLP                                                            -4-
    ATTORNEYS AT LAW                                                                                17 U.S.C. §§ 1201, ET SEQ.
     SILICON VALLEY
                                Case 3:18-cv-06361-JD Document 1 Filed 10/17/18 Page 5 of 7



                        1   access and use of Synopsys’ software was unauthorized and in violation of the DMCA and

                        2   Synopsys’ valuable copyrights. The fact that Defendant was not being required to pay Synopsys a

                        3   license fee for access and use of the software alone should have put Defendant on notice that its

                        4   access and use of Synopsys’ software was unauthorized.

                        5          17.     Upon information and belief, Defendant Gyrfalcon has used a counterfeit key to

                        6   circumvent the Synopsys License Key access-control system over at least 7,900 times by eleven

                        7   users on 21 unique machines.

                        8          18.     Synopsys first discovered that Gyrfalcon was using counterfeit license keys to

                        9   access Synopsys’ software in February 2018, at which point Synopsys conducted an investigation
                       10   into Gyrfalcon’s activities that culminated in a June 5, 2018 notice to Gyrfalcon demanding that it

                       11   cease and desist unauthorized use of Synopsys’ software. Synopsys and Gyrfalcon have since

                       12   engaged in lengthy licensing discussions regarding Synopsys’ claims. Synopsys has provided

                       13   Gyrfalcon with ample evidence of Gyrfalcon’s unauthorized usage of Synopsys software.

                       14   Defendant Gyrfalcon conceded it was using Synopsys’ software without authorization.

                       15                                    FIRST CLAIM FOR RELIEF

                       16                             (Against All Defendants for Violations of the

                       17                        Digital Millennium Copyright Act, 17 U.S.C. § 1201)

                       18          19.     Synopsys hereby restates and re-alleges the allegations set forth in paragraphs 1

                       19   through 16 above and incorporates them by reference.
                       20          20.     Section 1201(a)(1) provides, in pertinent part, that no person shall circumvent a

                       21   technological measure that effectively controls access to a work protected under this title.

                       22          21.     Synopsys’ EDA software, including its Design Compiler, Formality, Power

                       23   Compiler, PrimeTime, Verdi and VCS applications, is subject to protection under the copyright

                       24   laws of the United States.

                       25          22.     Access to Synopsys’ EDA software, including its Design Compiler, Formality,

                       26   Power Compiler, PrimeTime, Verdi and VCS applications, is controlled by technological

                       27   measures: namely, the Synopsys License Key system.

                       28                                                                     COMPLAINT FOR VIOLATION OF
ORRICK, HERRINGTON &                                                                    DIGITAL MILLENNIUM COPYRIGHT ACT
    SUTCLIFFE LLP                                                           -5-
    ATTORNEYS AT LAW                                                                                 17 U.S.C. §§ 1201, ET SEQ.
     SILICON VALLEY
                                 Case 3:18-cv-06361-JD Document 1 Filed 10/17/18 Page 6 of 7



                        1           23.      Rather than paying a license to Synopsys for access and use of the EDA software,

                        2   Defendants used counterfeit license keys that, on information and belief, Defendants knew to be

                        3   counterfeit and in violation of Synopsys’ valuable rights.

                        4           24.      By using counterfeit license keys, Defendants have circumvented the Synopsys

                        5   License Key access-control system, and have unlawfully gained access thereby to at least its

                        6   Design Compiler, Formality, Power Compiler, PrimeTime, VCS, and Verdi applications.

                        7           25.      The conduct described above has cost Synopsys an amount to be computed at trial,

                        8   but that amount is in the millions of dollars in lost revenue, and constitutes a violation of 17

                        9   U.S.C. § 1201.
                       10           26.      The conduct described above was willful and with knowledge of wrongdoing; an

                       11   award of damages is necessary to dissuade Defendants and others from the use of counterfeit

                       12   license keys.

                       13           27.      Accordingly, pursuant to 17 U.S.C. § 1203, Synopsys is entitled to and hereby

                       14   demands statutory and/or actual damages in the maximum amount for each of the violations of

                       15   the statute.

                       16           28.      Synopsys is further entitled to an award of attorneys’ fees and costs as provided

                       17   under 17 U.S.C. § 1203.

                       18           29.      Defendants’ conduct, unless enjoined and restrained by the Court, will cause

                       19   irreparable harm to Synopsys, which has no adequate remedy at law. Pursuant to 17 U.S.C. §
                       20   1203, Synopsys is entitled to a preliminary and permanent injunction prohibiting further

                       21   violations of § 1201.

                       22                                         PRAYER FOR RELIEF

                       23           WHEREFORE, Synopsys prays for judgment against Defendants as follows:

                       24           A.       Entry of judgment in favor of Synopsys against Defendants;

                       25           B.       An order awarding Synopsys statutory and/or actual damages for each instance on

                       26   which Defendants circumvented measures controlling access to Synopsys’ software pursuant to

                       27   17 U.S.C. § 1203;

                       28                                                                      COMPLAINT FOR VIOLATION OF
ORRICK, HERRINGTON &                                                                     DIGITAL MILLENNIUM COPYRIGHT ACT
    SUTCLIFFE LLP                                                            -6-
    ATTORNEYS AT LAW                                                                                  17 U.S.C. §§ 1201, ET SEQ.
     SILICON VALLEY
                                 Case 3:18-cv-06361-JD Document 1 Filed 10/17/18 Page 7 of 7



                        1            C.      Prejudgment and post-judgment interest;

                        2            D.      An order awarding Synopsys its costs and attorneys’ fees pursuant to 17 U.S.C. §

                        3   1203;

                        4            E.      An order for an accounting of all gains, profits, cost savings and advantages

                        5   realized by Defendants from their acts;

                        6            F.      An order preliminarily and permanently enjoining Defendants, their officers,

                        7   agents, servants, employees, attorneys, and affiliated companies, its assigns and successors in

                        8   interest, and those persons in active concert or participation with them, from circumventing or

                        9   aiding and abetting others to circumvent Synopsys’ License Key system or other technological
                       10   measures that control access to Synopsys’ works in violation of 17 U.S.C. § 1201; and

                       11            G.      All such further and additional relief, in law or equity, to which Synopsys may be

                       12   entitled or which the Court deems just and proper.

                       13

                       14   Dated: October 17, 2018
                       15

                       16                                                        By:         /s/ Denise M. Mingrone
                                                                                             DENISE M. MINGRONE
                       17                                                                      Attorneys for Plaintiff
                                                                                                 SYNOPSYS, INC.
                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28                                                                      COMPLAINT FOR VIOLATION OF
ORRICK, HERRINGTON &                                                                     DIGITAL MILLENNIUM COPYRIGHT ACT
    SUTCLIFFE LLP
                            4147-3404-0344                                   -7-
    ATTORNEYS AT LAW                                                                                  17 U.S.C. §§ 1201, ET SEQ.
     SILICON VALLEY
